Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 22, 2021 has been entered.

Response to Amendment
Applicant’s amendment has been entered. Claims 1-19, 21, 23-26, and 38-39 are canceled. Claims 20, 22, 27-37 are pending. Amendments have overcome rejections over Dabre (DE102008015365A1) in view of Girod (GIROD et al., "How temperature determines formation of maghemite nanoparticles," Journal of Magnetism and Magnetic Materials 380(1): 163-167 (2015) (Available online October 2014)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 32 it is not clear to which solutions at which stages in claim 20 the recitations of “the concentration”, recited at the beginning of each alternative, refers. Steps a), b), c), d), and e) in claim 20 each have different concentrations by virtue of mixing or only containing certain chemical species. For example the concentration of iron salt in step b) is different from the concentration of iron salt in step d) after mixing the solutions of step a) and step b), yet both have some concentration of iron salt.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20 and 29-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dabre (DE102008015365A1) in view of Girod (GIROD et al., "How temperature determines formation of maghemite nanoparticles," Journal of Magnetism and Magnetic Materials 380(1): 163-167 (2015) (Available online October 2014)) and Gunther (US6423296). Dabre and Girod are cited in the IDS dated April 23, 2018. Gunther was cited by examiner in the advisory action dated January 21, 2021.
Regarding claim 20 Dabre discloses a method for continuous production of magnetic nanoparticles which comprise iron oxide (magnetite) [0014], [0015], [0039], [0042], [0048]. 
Dabre discloses preparing an aqueous solution (basic solution) comprising at least one base [0017], [0034-35] and at least one oxidant [0017], [0036-37], [0054] and preparing an aqueous solution comprising at least one iron salt and another iron salt which is different from the at least one iron salt [0014-16], [0025-27], [0037], [0054] and in a lower concentration [0036], [0049]. Dabre discloses mixing the aqueous solution containing the Fe salts and the basic solution containing an oxidant [0017] to form nanoparticles comprising iron oxide [0041];
Dabre discloses that the solutions may contain organic compounds, surfactants, or polymers as additives [0037-38], and Dabre discloses that the coating may comprise materials such as dextran or chitosan [0046], both of which are polymers with sugar residues, thereby disclosing embodiments in which at least one hydrophilic stabilizer bonds to the iron oxide. As Dabre discloses that water or mixtures of water and organic material are the typical solvents [0037], it would have been obvious to one of ordinary skill in the art that the hydrophilic stabilizers and other additives are provided as an aqueous solution to the aqueous solution mixture of iron salts, base and oxidant. Dabre discloses isolating the nanoparticles after tempering the salt, base, oxidant mixture [0045-46]; therefore, it would have been obvious to one of ordinary skill in the art to mix the solution containing the additive after the nanoparticles are precipitated and the salt solution is mixed with the solution of a base an oxidant. Adding such the components allows the nanoparticles to be dispersed (isolated, monodispersed) [0045-46], [0049].
Dabre discloses that known processes rely on a mechanism by which Fe(OH)2 is precipitated in a basic (alkaline) then oxidized [0009]; however, Dabre is silent on intermediate products such as Fe(OH)2 in synthesizing the nanoparticles in the process disclosed by Dabre. 2 precipitated in a basic solution and the chemical similarities between the process disclosed by Dabre ant eh present disclosure,, the process of mixing a solution containing iron salts with a solution containing a base and an oxidant disclosed by Dabre would be expected to meet the claimed limitation of precipitating Fe(OH)2 then oxidizing the precipitates.
Though Dabre is silent on the number of cores forming a nanoparticle, the shape and degree of aggregation are properties of the nanoparticles dispersion that are inseparable from the process of making and the chemical composition. When the claimed and prior art products are substantially identical in structure or composition, or are produced by substantially identical processes, a prima facie case of obviousness has been established. See MPEP.2112.01(I).  The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer See MPEP2112(I). Given Dabre's disclosure of isolated [0045-46] and monodispersed [0049] nanoparticles meet the claimed limitation of dispersed single-core nanoparticles.
Dabre discloses that mixing takes place in a T or Y piece mixer, but Dabre does not identify the mixer as a micromixer. 
Girod teaches a method for continuously producing magnetic iron oxide nanoparticles by precipitating iron salts in an ammonium hydroxide (basic) solution with carboxydextran (stabilizer with sugar residues) (Page 163 Introduction last paragraph, pages 163-164 Materials and Methods section). Girod specifically teaches mixing the solution containing the iron salt with the basic solution with a micromixer (page 163 Materials and Methods, Experimental Setup, Fig. 1).

In order to practice the method disclosed by Dabre, it would have been necessary for one of ordinary skill in the art to size the mixer disclosed by Dabre to some extent. In sizing the mixer, it would have been obvious to one of ordinary skill in the art to use a micromixer, which Girod teaches is appropriate for mixing a salt solution with a solution comprising a base for producing the same type of product.
While Dabre discloses organic compounds, surfactants, or polymers as additives [0037-38], and Dabre and Girod both disclose stabilizers comprising sugar residues, Dabre does not disclose the hydrophilic stabilizer comprises a substance selected from the group consisting of glvcosidic flavonoids, quercetin, tannin, lignin, bisphosphonate, triphosphate and polymers with more than 3 histidine residues; wherein the hydrophilic stabilizer has at least one residue which bonds to the iron oxide; the at least one residue is linked to a hydrophilic polymer; and the at least one residue is selected from the group consisting of a phenol residue, a P03 residue, a histidine residue, and a sugar residue.
Gunther teaches forming and dispersing magnetic particles in an aqueous medium with hydrophilic stabilizers (column 3 lines 14-24). Gunther teaches that the magnetic particles are preferably iron oxides (column 5 lines 47-50) formed by precipitating the particles by adding an aqueous base solution to an aqueous solution of iron salts (column 5 lines 51-67). A preferred embodiment further includes an oxidant (oxidizing agent column 7 lines 42-45). Gunther teaches combining the base and metal ions (from the salt) with a hydrophilic polymer (column 6 lines 1-7). Gunther teaches introducing a chemical agent to cleave a gel matrix formed by the introduced polymer thereby creating magnetic particles coated with the polymer (residues bound to the surface of particles) (column 6 lines 48-59). Gunther teaches that the particles are preferably single-core (contain single magnetic core column 8 lines 16-17) with a particle size of 3 residue linked to a hydrophilic polymer. Gunther alternatively teaches using either methoxy PEG diphosphate (a diphosphate linked to a hydrophilic polymer) or methoxy PEG triphosphate (a triphosphate linked to a hydrophilic polymer) instead of methoxy PEG phosphate after removing the starch coating (column 10 lines 18-32). Gunther teaches that it is the phosphates (PO3) groups (residues) which are known to bind to iron (column 10 lines 18-21). Gunther teaches phosphate (PO3) linked to hydrophilic polymers as particularly advantageous for their hydrolytic stability and ability to bind to the particles (column 10 lines 33-46) and for coupling proteins to magnetic particles (column 11 lines 17-23). 
Both Dabre and Gunther teach forming stable dispersed iron oxide nanoparticles through precipitation involving aqueous solutions of iron salts and a base.  Dabre teaches protein purification, separation, and enrichment as uses for magnetic iron oxide nanoparticles [0002], [0023], [0051].
It would have been obvious to one of ordinary skill in the art to stabilize the iron oxide nanoparticles in the process disclosed by Dabre in view of Girod with either methoxy PEG diphosphate  methoxy PEG triphosphate because Gunther teaches poly phosphates, specifically naming the di and triphosphates as advantageous for binding to iron in the iron oxide particles, stabilizing the particles in aqueous medium, and coupling the particles to proteins, thereby suggesting that the polyphosphates would be advantageous for the protein purification, separation, and enrichment uses disclosed by Dabre. A methoxy PEG di- or 3 residue linked to a hydrophilic polymer thereby meeting the limitations of claim 20 for the stabilizer composition. 
Regarding claim 29, Dabre discloses that the solutions are prepared in demineralized water [0054-55]. Dabre further discloses degassing the solution for the purposes of removing oxygen [0032] thereby meeting the claimed limitation on degassed water. 
Regarding claim 30 Dabre discloses incubating (tempering) the mixture in order to complete precipitation of the nanoparticles [0041], and Dabre teaches tempering in a temperature controlled residence loop (dwell loop) [0042]. Dabre discloses the incubating period is one minute to one day [0044], which lies entirely within the claimed range of one second to 24 hours (1 day).
Regarding claim 31, Dabre discloses modifying the surface of the nanoparticles with inorganic oxides or organic polymers [0046].
Regarding claim 32, Dabre discloses that the concentration of at least one metal salt is  0.01 mmol / l and 0.2 mol / l (0.1 mM to 0.2 M) [0030], this concentration overlaps the claimed range. Dabre further discloses that the basic solution has a pH of preferably between 9 and 13 [0035], which for an aqueous solution gives an OH- concentration  of 0.01 mM to 0.1 M which overlaps the claimed range of OH- concentration. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).	
Regarding claim 33 Dabre discloses examples for which there are 462 mmol of Fe(II)sulfate heptahydrate (and therefore 462 mmol of Fe2+ ions in solution) per 346 mmol of oxidant [0058], 447 mmol of Fe(II)sulfate heptahydrate (and therefore 447 mmol of Fe2+ ions in solution) per 239 mmol of oxidant [0060],  422 mmol of Fe(II)sulfate heptahydrate (and therefore 422 mmol of Fe2+ ions in solution) per 129 mmol of oxidant [0062]. As these components are mixed, these amount calculate ratios of NO3- to Fe2+ of 1:1.34 and 1:3.27 respectively. 

Regarding claim 35 Dabre discloses that a nitrate salt such as potassium nitrate, sodium nitrate or ammonium nitrate is the oxidizing agent [0018]. 
Regarding claim 36 Dabre discloses that the preferred Fe(II) salts are Fe(II) halides and Fe(II) sulfate [0018]. 
Regarding claim 37, Dabre discloses subjecting the nanoparticles to a purification step after synthesis [0045].

Claims 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dabre (DE102008015365A1) in view of Girod (GIROD et al., "How temperature determines formation of maghemite nanoparticles," Journal of Magnetism and Magnetic Materials 380(1): 163-167 (2015) (Available online October 2014)) and Gunther (US6423296) as applied to claim 20 above, and further in view of IMM (Institut für Mikrotechnik Mainz GmbH, “The Catalogue, process technology of tomorrow made by imm; /06” (2006)).
Girod discloses that the micromixer is a caterpillar-type mixer (R600) purchased from the Institut für Mikrotechnik Mainz, Germany (page 163 Methods and Materials, Experimental setup) which is a split-and-recombine micro-mixer, but Girod does not teach that the micromixer has a straight exit without tapering fluid flow. IMM is a catalog published by the Institut für Mikrotechnik Mainz which shows that the R600 split-and-recombine micromixer has a straight exit (page 42 technical data table). IMM teaches that micromixers with straight exits are suitable for mixing in which precipitation occurs during reaction and adapting geometry of exit to prevent eddy formation in such mixtures (page42). In incorporating the mixer taught by Girod, it would have been obvious to one of ordinary skill in the art to use the type of mixer taught by Girod, which IMM teaches as a split-and –recombine micromixer with a straight exit. A channel flow .

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dabre (DE102008015365A1) in view of Girod (GIROD et al., "How temperature determines formation of maghemite nanoparticles," Journal of Magnetism and Magnetic Materials 380(1): 163-167 (2015) (Available online October 2014)) and Gunther (US6423296) as applied to claim 20 above, and further in view of Carpenter (US 9773594).
Dabre does not disclose any of the surface modifiers of claim 28.
Carpenter teaches a method for making non-rare-earth magnetic nanoparticles (column 1 lines 13-16) and nanoparticles in one embodiment comprise iron oxide (column 9 lines 21-29). Carpenter teaches modifying the surface of the nanoparticles with a polyvinylpyrrolidone modifier (column 19 lines 18-22). Carpenter specifically teaches that polyvinyl alcohol may be sued to perform the same function as the polyvinylpyrrolidone for the surface of nanoparticles (column 9 lines 30-34).
Both Dabre and Carpenter teach forming magnetic nanoparticles comprising iron oxide. Dabre discloses polyvinyl alcohol as a modification for the nanoparticle surface [0046].
It would have been obvious to one of ordinary skill in the art to substitute the surface modification of the polyvinyl alcohol disclosed by Dabre with the polyvinylpyrrolidone taught by Carpenter. Carpenter teaches polyvinylpyrrolidone for performing the same functions as polyvinyl alcohol and therefore teaches that polyvinylpyrrolidone is recognized as an equivalent for modifying the surfaces of magnetic nanoparticles.

Response to Arguments
Applicant’s arguments, see comparisons of the structures disclosed by Hyeon (US20160089455) and the structure required of a glycosidic flavonoid, filed December 23, 2020 

Allowable Subject Matter
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Dabre (DE102008015365A1) which is the closest prior art reference to the claimed method as a whole does not disclose or suggest a stabilizer which comprises a glycosidic flavonoid crosslinked covalently with a hydrophilic polymer. Gunther (US6423296) does teach starch, a hydrophilic polymer whose residues are joined by glycosidic bonds, but Gunther does not teach flavonoids. 
US5928958 teaches the glycosidic flavonoids: rutin, troxerutin, hesperidin among many other potential stabilizers for magnetic iron oxide nanoparticles (column 1 lines 1-12, column 2 lines 34-46), but US5928958 does not teach that the indicated glycosidic flavonoids are crosslinked with or even bonded to a hydrophilic polymer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20070243145 includes rutin (a glycosidic flavonoid) among a number of suitable stabilizers for metal oxide nanoparticles [0147].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647.  The examiner can normally be reached on MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736